Citation Nr: 1731201	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  08-08 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine with left peroneal nerve neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran was provided with a hearing before a Veterans Law Judge (VLJ) in October 2010.  The VLJ who conducted that hearing is no longer employed by the Board, and accordingly the Veteran was entitled to a new hearing by the VLJ deciding his claim.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  The Veteran was provided with an additional hearing before the undersigned VLJ in September 2014.  A transcript of each hearing is of record.

This Board previously remanded this issue to the Agency of Original Jurisdiction (AOJ) in August 2010, February 2011, November 2012, December 2015, and September 2016 for additional development.  The case has now returned to the Board for additional appellate action.

The Board notes as an initial matter that the Veteran's claim for entitlement to a TDIU, which was previously associated with this appeal, was granted in a May 2017 rating decision, and is therefore no longer before the Board.


FINDING OF FACT

The Veteran indicated in a June 30, 2017 written communication to VA that he did not wish to continue his appeal of the issue of entitlement to a disability rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine with left peroneal nerve neuropathy.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to the issue of entitlement to a disability rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine with left peroneal nerve neuropathy have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in a June 2017 writing, the Veteran stated, "We are satisfied with the 100 [percent] permanent [and] total.  This resolves all issues on appeal."  The Veteran was granted entitlement to TDIU during the pendency of this appeal in a May 2017 rating decision based, in part, on the impact of his back condition on his ability to work.  Thus the only remaining issue is entitlement to a disability rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine with left peroneal nerve neuropathy.  Although the Veteran's statement does not specifically utilize the word withdrawal, an intention to withdraw can be reasonably inferred from the statement.  Additionally, he is represented by a Veterans Service Organization and his June 2017 communication indicates that his conclusion that all issues on appeal were resolved involved input from another party.  Therefore, the Board finds that the Veteran's statement that he considered all issues on appeal to be resolved constituted an express withdrawal of the appeal in its entirety.  As the withdrawal was received by VA prior to the issuance of a final decision as to this issue, the Board accordingly finds that there remains no allegation of error of fact or law for appellate consideration.



ORDER

The appeal of the denial of entitlement to a disability rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine with left peroneal nerve neuropathy is dismissed.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


